                                                                                                E-FILED
                                                                 Wednesday, 06 May, 2020 12:42:16 PM
                                                                        Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                         Urbana Division




XINGJIAN SUN, XING ZHAO,
and AO WANG,


                Plaintiffs,


v.                                                             Case No. 19-2242


GARY GANG XU,


                Defendant.


                                           ORDER
          This matter is before the Court on Plaintiffs’ Motion to Dismiss (#25) Defendant
Xu’s four counterclaims pursuant to Fed. R. Civ. P. 12(b)(6). Defendant Xu filed a
Response (#34) in opposition to the Motion to Dismiss. For the reasons explained below
Plaintiffs’ Motion to Dismiss is DENIED.
     I.      Background
             A. Plaintiffs’ Claims Against Xu
          The three Plaintiffs are two former students and one professor at the University of
Illinois. The three Plaintiffs are suing former University of Illinois Professor Gary Xu
(“Xu”). The first Plaintiff, Xingjian Sun (“Sun”), a female student at the University, claims
Xu raped her, forced her to get an abortion, beat her, and attempted to hit her with a car
during their two-year relationship. The second Plaintiff, Xing Zhao (“Zhao”), a female
student at the University of Illinois, claims Xu sexually harassed her and took credit for
her work. (Plaintiffs’ Complaint #1, p. 4). The third Plaintiff, Ao Wang (“Professor
Wang”), is a professor at the University of Illinois. Professor Wang claims Xu tried to ruin


                                               1
his career in retaliation for an online article Professor Wang wrote about Xu abusing
female students.
           B. Plaintiffs’ Public Comments About Xu
       Plaintiffs made public comments about their allegations against Xu. The first
Plaintiff, Sun, was interviewed by CBS Morning News, and a video of the interview was
aired on CBS’s television channel. Additionally, CBS published an article of Sun’s
interview on CBS News’ website.1 In this interview, Sun stated Xu raped her, beat her,
and tried to kill her by running her over with his car.
       The second plaintiff, Zhao, is not quoted in the Sixth Tone report that details the
allegations against Xu.2 In the Sixth Tone article, two females make anonymous
allegations against Xu, alleging sexual abuse and sexual harassment. Xu alleges that Zhao
was one of the anonymous sources for the Sixth Tone article. (Xu’s Answer #21, p. 102-
103). According to Xu, Zhao told Sixth Tone: (1) Xu harassed her; (2) Xu forced her into
horrifying sexual behavior; (3) Xu threatened her; and (4) Xu attempted to kiss her but
his attempt failed. (Xu’s Answer #21, p. 102-103).
       The third Plaintiff, Professor Wang, published a post on an online platform stating
Xu sexually harassed students for 20 years. (Xu’s Answer #21, p. 103). Additionally, Xu’s
Answer states Professor Wang accused him of sexual assault, sexual harassment, and
beating women via internet posts from March 11, 2018, until March 19, 2018. (Xu’s
Answer #21, p. 103). Moreover, Xu’s Answer alleges that Professor Wang posted written
statements on a website called Weibo that stated Xu sexually assaulted and harassed
women. (Xu’s Answer #21, p. 104). Lastly, Xu alleged that Professor Wang stated in an
online post that he was trained in Thai boxing and could “beat up” Xu. (Xu’s Answer #21,
p. 104).




1 The Complaint in this case was filed on September 10, 2019. The interview was published by CBS on
September 16, 2019.
2 Sixth Tone is an online magazine that is owned by the Chinese Government. However, Sixth Tone’s target

audience is readers in the western hemisphere.

                                                   2
            C. Xu’s Counterclaims
         Xu denies Plaintiffs’ allegations in his Answer, and Xu asserts four counterclaims
against the three Plaintiffs. For Count 1, Xu alleges that Sun is liable for Intentional
Infliction of Emotional Distress (“IIED”) for the statements Sun made to CBS News. (Xu’s
Answer #21, p. 104). For Count 2, Xu alleges that Sun is liable for defamation for her false
statements to CBS News. (Xu’s Answer #21, p. 105). For Count 3, Xu alleges Plaintiff Zhao
is liable for IIED for statements she made to the website, Sixth Tone. (Xu’s Answer #21,
p. 105). For Count 4, Xu alleges that Professor Wang is liable for IIED for making false
statements about Xu on various websites. (Xu’s Answer #21, p. 106). Plaintiffs argue that
these four counterclaims should be dismissed for seven different reasons as described
below.

   II.      Legal Standard
            A. Federal Courts Sitting in Diversity Jurisdiction
         As a general rule, federal courts sitting in diversity apply state substantive law and
federal procedural law. Doermer v. Callen, 847 F.3d 522, 529 (7th Cir. 2017). Here, Illinois
substantive law applies, and federal procedural law applies.
            B. Motion to Dismiss Standard
         Plaintiffs argue Xu’s four counterclaims should be dismissed under Fed. R. Civ. P.
12(b)(6). (Plaintiffs’ Br. #26, p. 7). “The legal standard for a motion to dismiss a
counterclaim is the same as the standard applied to a motion to dismiss a complaint”
under Rule 12(b)(6). Intercon Solutions, Inc. v. Basel Action Network, 969 F. Supp. 2d 1026,
1067 (N.D. Ill. 2013); see also Cozzi Iron & Metal, Inc. v. U.S. Office Equipment, Inc., 250 F.3d
570, 574 (7th Cir. 2001) (“We review a district court's decision to grant a motion to dismiss
under Rule 12(b)(6) de novo, accepting all well-pleaded allegations in the counterclaim as
true and drawing all reasonable inferences in favor of the [non-moving party].”).
         To survive a Motion to Dismiss, the Complaint must satisfy a two-part test. See
Garden City Employees’ Retirement Systems v. Anixter Intern., Inc., 2012 WL 1068761 at *2
(N.D. Ill. Mar. 29, 2012). First, the Complaint must contain a “short and plain statement
of the claim showing the pleader is entitled to relief[.]” Bell Atlantic Corp. v. Twombly, 550
                                               3
U.S. 544, 545 (2007) (quoting Fed. R. Civ. P. 8(a)(2)); see also Garden City Employees, 2012
WL at *2. Relatedly, the Court must “accept all factual allegations in the complaint as
true.” Tellabs Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (citations omitted).
          Second, the allegations in the complaint “must plausibly suggest that the plaintiff
has a right to relief, raising that possibility above a ‘speculative level’[.]” E.E.O.C. v.
Concentra Health Services, Inc., 496 F.3d 773, 776 (7th Cir. 2007); see also Bravo v. Midland
Credit Management, Inc., 812 F.3d 599 601-602 (7th Cir. 2016). “Asking for plausible
grounds . . . does not impose a probability requirement at the pleading stage; it simply
calls for enough fact to raise a reasonable expectation that discovery will reveal evidence
of [illegality][.]” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007). In conclusion:
“Factual allegations must be enough to raise a right to relief above the speculative level .
. . on the assumption that all of the complaint's allegations are true[.]” Id.

   III.      Analysis
             A. The Fair Report Privilege
          Sun argues Xu’s defamation counterclaim should be dismissed because her
interview with CBS News is protected under the Fair Report Privilege. To establish a
defamation claim the moving party must present facts showing that “[(1)] the defendant
made a defamatory statement about the plaintiff,               [(2)] the defendant made an
unprivileged publication of that statement to a third party, and [(3)] the publication
caused damages.” Nalway v. Agnich, 897 N.E.2d 902, 908 (Ill. App. 2008) (citations
omitted). “A defamatory statement is not actionable if it is privileged[.]” Solia Technology,
LLC, v. Specialty Pub. Co., 852 N.E.2d 825, 842 (Ill. 2006).
          The Court holds Sun cannot use the “Fair Report Privilege” because, in Illinois, a
person cannot confer privilege upon herself. Missner v. Clifford, 914 N.E.2d 540, 551 (Ill.
App. 2009). In Missner, an Illinois Appellate Court held that the Illinois Supreme Court
endorsed Restatement (Second) of Torts § 611 Comment c (“Comment (c)”). Missner, 914
N.E.2d at 551. (“Therefore, we are bound to apply section 611, comment c, in accordance
with supreme court precedent.”). In reference to the Fair Report Privilege, Comment (c)
states:
                                               4
                The privilege stated in this Section is commonly exercised by
                newspapers, broadcasting stations and others who are in the
                business of reporting news to the public. It is not, however,
                limited to these publishers. It extends to any person who
                makes an oral, written or printed report to pass on the
                information that is available to the general public. . . . A person
                cannot confer this privilege upon himself by making the original
                defamatory publication himself and then reporting to other people
                what he had stated. This is true whether the original publication
                was privileged or not.
Restatement (Second) of Torts § 611 Comment (c) (emphasis added). Importantly, the
word “publication” in this context is defined as: “Any act by which defamatory matter is
communicated to someone other than the person defamed[.]” Missner, 914 N.E.2d at 552.
        Here, Sun made statements to a CBS News reporter asserting sexual assault
allegations against Xu.3 After Sun gave the interview to CBS, CBS News made an oral
and written report for the public. For this reason, under Comment (c), the reporter and
CBS News are eligible to use the Fair Report Privilege, but Sun’s statements are not
privileged because Sun made the original allegedly defamatory statement, and Sun
cannot confer the privilege upon herself.
        The Court’s interpretation is supported by an Illinois appellate court in Pollock and
the Seventh Circuit in Republic Tobacco. In Pollock, Kurczaba and Pollock were two
Chicago lawyers, and Pollock accused Kurczaba’s parents of wrongdoing in a class-action
complaint. Kurczaba v. Pollock, 742 N.E.2d 425, 430 (Ill. App. 2000). After Kurczaba started
a new law firm, Pollock stapled a copy of the class-action complaint to an ad for the new
law firm and sent those documents to prominent members of the Chicago community.
Id. at 430. Kurczaba and his law firm sued Pollock for defamation, and the trial court
granted Pollock’s Motion to Dismiss on the grounds that Pollock’s circulation of the
complaint and ad was protected by the Fair Report Privilege. Pollock, 742 N.E.2d at 430,
432. The Illinois Appellate Court reversed and held “that the fair report on judicial


3As stated above, the Complaint in this case was filed on September 10, 2019. The interview was published
by CBS on September 16, 2019. Both of these actions may constitute a “publication” under Comment (c)
and Illinois law. Missner, 914 N.E.2d 540 at 552 (“Any act by which defamatory matter is communicated to
someone other than the person defamed is a publication.”).

                                                   5
proceedings privilege is not available to defendant[.]” Pollock, 742 N.E.2d at 442-43. The
appeals court concluded that: “A person cannot confer privilege upon himself by making
the original defamatory publication himself and then reporting to other people what he
stated.” Id. at 443.
          In Republic Tobacco Co., North Atlantic sent a letter to its customers on August 13,
1998, accusing Republic of violating antitrust laws and announcing a lawsuit against
Republic for their illicit practices. Republic Tobacco Co. v. North Atlantic Trading Co., Inc.,
381 F.3d 717, 724 (7th Cir. 2004). North Atlantic argued that it could not be liable for
defamation for this August 13th letter because it was entitled to use the Fair Report
Privilege. Id. The Seventh Circuit affirmed the District Court’s holding that North Atlantic
could not “confer the privilege upon itself[.]” Id. at 731-32 (“[W]e are confident that if
presented with the issue, the Illinois Supreme Court would determine that the privilege
may not be self-conferred.”). The Seventh Circuit also reasoned that its conclusion was
“bolstered by a ruling from an Illinois appellate court holding that this privilege may not
be self-conferred.” Id. at 732 (citing Kurczaba v. Pollock, 742 N.E.2d 425, 443 (Ill. App.
2000)).
          Sun argues Xu’s IIED counterclaim against Sun should be dismissed because Xu
relies on Sun’s privileged statements to support his IIED counterclaim. As stated above,
Sun’s statements to CBS News were not privileged because she is not eligible to use the
Fair Report Privilege in this instance. Therefore, the Court denies Sun’s Motion to Dismiss
Xu’s IIED counterclaim on this basis.
             B. Zhao’s Motion to Dismiss Xu’s IIED Counterclaim Against Zhao for
                being too Speculative is Denied.
          Zhao argues Xu’s IIED counterclaim against Zhao should be dismissed because
this counterclaim violates the Seventh Circuit’s holding in Sevugan because it is too
speculative. (Plaintiffs’ Br. #26, p. 11-12); Sevugan v. Direct Energy Servs., LLC, 931 F.3d
610, 614 (7th Cir. 2019) (“[A] plaintiff who seeks to survive a motion to dismiss must plead




                                               6
some facts that suggest a right to relief that is beyond the speculative level.”).4 Zhao
reasons that Xu’s counterclaim is too speculative because the Sixth Tone article does not
name Zhao as a source, and Xu does not explain why he believes Zhao is an anonymous
source for the article. (Plaintiffs’ Br. #26, p. 11-12).
        Plaintiffs misstate the legal standard for a Motion to Dismiss. When evaluating a
Motion to Dismiss under Fed. R. Civ. P. 12(b)(6), the Court must “accept all factual
allegations in the complaint as true.” Tellabs Inc. v. Makor Issues & Rights, Ltd., 551 U.S.
308, 309 (2007) (citations omitted). In Twombly, the United States Supreme Court stated:
“Factual allegations must be enough to raise a right to relief above the speculative level .
. . on the assumption that all of the complaint's allegations are true.”5 Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555 (2007). Here, Xu’s claim that Zhao made these anonymous
allegations in the Sixth Tone article is a factual assertion that the Court must accept as
true when evaluating the Motion to Dismiss. For this reason, the Court denies Zhao’s
Motion to dismiss on this ground.
            C. The Court Denies Plaintiffs’ Four Arguments to Dismiss Xu’s Three
               Counterclaims for Intentional Infliction of Emotional Distress.
        Plaintiffs argue Xu’s IIED counterclaims should be dismissed. To establish an IIED
claim in Illinois, a plaintiff must establish:
                First, the conduct involved must be truly extreme and
                outrageous. Second, the actor must either intend that his
                conduct inflict severe emotional distress or know that there is
                at least a high probability that his conduct will cause severe
                emotional distress. Third, the conduct must in fact cause
                severe emotional distress.
Schweihs v. Chase Home Finance, LLC, 77 N.E.3d 50, 63 (Ill. 2016). Plaintiffs argue that Xu’s
IIED counterclaims should be dismissed for four reasons. First, Plaintiffs argue the
alleged conduct does not qualify as “extreme and outrageous” under Illinois law.



4 Xu’s counterclaim against Zhao alleges that Zhao gave an interview to Sixth Tone where she accused Xu

of sexual assault.
5 “The legal standard for a motion to dismiss a counterclaim is the same as the standard applied to a motion

to dismiss a complaint” under Rule 12(b)(6). Intercon Solutions, Inc. v. Basel Action Network, 969 F. Supp. 2d
1026, 1067 (N.D. Ill. 2013).

                                                      7
(Plaintiff Br. #26, p. 13). Second, Plaintiffs argue IIED claims cannot be based solely on
defamatory statements. (Plaintiffs’ Br. #26, p. 15). Third, Plaintiffs argue Xu relies on
conclusory statements to support his assertion that Plaintiffs intended to cause him
severe emotional distress. (Plaintiffs’ Br. #26, p. 18). Fourth, Plaintiffs argue Xu has not
properly pled that he suffered severe emotional distress. (Plaintiffs’ Br. #26, p. 19). The
Court holds Plaintiffs’ four arguments fail.
                      1. Pleading Requirements - Extreme and Outrageous Conduct
          Plaintiffs argued that Xu failed to plead facts that establish “extreme and
outrageous conduct” for the IIED counterclaims because Xu did not plead facts that
establish the three Schweihs factors. (Plaintiffs’ Br. #26, p. 13-14) (citing Schweihs v. Chase
Home Finance, LLC, 77 N.E.3d 50, 63 (Ill. 2016)). Plaintiffs’ argument is not persuasive
because the three Schweihs factors are merely advisory, and the Court must consider the
facts and circumstances of each case when determining whether the conduct is extreme
and outrageous. Schweihs, 77 N.E.3d at 63 (“Those [three] factors are to be considered in
light of all of the facts and circumstances in a particular case, and the presence or absence
of any of these factors is not necessarily critical to a cause of action for intentional
infliction of emotional distress. The outrageousness of a defendant’s conduct must be
determined in view of all the facts and circumstances pled and proved in a particular
case.”)
          Here, Xu has pled sufficient facts to establish the “extreme and outrageous”
element for his three IIED counterclaims. Specifically, Xu alleged that Plaintiffs made
false statements about him committing sexual assaults on students. At this stage of the
litigation, the Court must accept these alleged facts as true. The Court denies Plaintiffs’
Motion to Dismiss these claims because Xu sufficiently alleged conduct “so outrageous
in character, and so extreme in degree, as to go beyond all possible bounds of human
decency.” Public Finance Corp. v. Davis, 360 N.E.2d 765, 768 (Ill. 1976).




                                               8
                         2. Defamatory Statements can Support the Extreme and
                            Outrageous Element of an IIED Claim.
        Plaintiffs argue that an IIED claim based solely on defamatory statements
“generally cannot survive a motion to dismiss.” (Plaintiffs’ Br. #26, p. 15). However,
district courts have repeatedly held that IIED claims can solely rely on defamatory
statements.
        In Dawson, the defendants blamed Dawson for a multi-million-dollar adverse
judgment against the insurance company during a speech. Dawson v. New York Life Ins.
Co., 932 F. Supp. 1509, 1546 (N.D. Ill. 1996). The defendants’ speech was published to
more than 700 co-workers, and the defendants alleged Dawson engaged in and
encouraged “forgery and policyholder fraud.” Id. at 1546. The Court found “a jury could
reasonably find defendants’ conduct to be so extreme and outrageous as to support
liability for intentional infliction of emotional distress[.]” Id. at 1546. The Court denied
the defendants’ Motion for Summary Judgment for the IIED claim and held that this claim
could proceed to trial. Id. at 1546. Importantly, Dawson’s IIED claim was solely based on
the defendants’ allegedly false and defamatory statements. Id. at 1545.
        In Goldstein, the plaintiffs argued that the defendants failed to state a counterclaim
for IIED because their allegations of defamation were not “sufficiently extreme or
outrageous.”6 Goldstein v. Kinney Shoe Corp., 931 F. Supp. 595, 599 (N.D. Ill. 1996). The
Court disagreed, and the Court held that the claims were extreme and outrageous
because the claims charged the defendants with “criminal sexual conduct.” Goldstein, 931
F. Supp. at 599. The Court concluded that the IIED counterclaim would not be dismissed.
Id. at 599.
        Here, Xu alleges that the three Plaintiffs lied about Xu engaging in criminal and
illicit sexual conduct. The Court must accept the facts that Xu alleged as true when
evaluating this Motion to Dismiss. The Court concludes Xu’s allegations, that Plaintiffs


6It appears that the alleged defamatory statements were the sole basis for the IIED claim. Goldstein, 931 F.
Supp. at 599. (“The plaintiffs argue that the defendants have failed to state a claim for intentional infliction
of emotional distress on the basis that the alleged defamation was not sufficiently extreme and
outrageous.”).

                                                       9
made false statements about him engaging in criminal and illicit sexual conduct, are
sufficient to allege extreme and outrageous conduct. Therefore, Xu’s three IIED
counterclaims shall remain.
                          3. A Person that Makes a False Sexual Abuse Claim Knows there
                             is a High Probability that their Conduct will Create Severe
                             Emotional Distress.
        Plaintiffs argue Xu’s IIED counterclaims must be dismissed because Xu did not
plead facts that establish Sun, Zhao, and Professor Wang “intended to inflict severe
emotional distress or that there existed a high probability that their conduct would cause
severe emotional distress[.]”7 (Plaintiffs’ Br. #26, p. 18). Here, Xu alleged that the three
Plaintiffs made false allegations that he sexually assaulted his students while he was a
professor.
        The Court must accept Xu’s (i.e. the non-moving party) allegations as true when
reviewing a Motion to Dismiss. The Court holds that a reasonable person would know
there is a high probability that false allegations of sexual assault would cause the accused
individual severe emotional distress. For this reason, Plaintiffs’ argument is denied.

                          4. Xu Adequately Plead that Plaintiffs’ Comments Caused him
                             Severe Emotional Distress.
        Plaintiffs argued Xu’s IIED claims are deficient because he did not adequately
allege that Plaintiffs’ conduct caused severe emotional distress. (Plaintiffs’ Br. #26, p. 19).
Additionally, Plaintiffs argued that Xu falsely asserted that Plaintiffs’ comments caused
Xu’s heart condition. Specifically, Plaintiffs argued Xu stated he had a heart condition in


7 Plaintiffs alleged that their argument that Xu failed to plead sufficient facts to support the “intent element”
is supported by Brackett. (Plaintiffs’ Br. #26, p. 18). However, in Brackett the Plaintiff was fired from her
position as a CEO without an explanation and for an unspecified reason. Brackett v. Galesburg Clinic Ass’n,
689 N.E.2d 406, 409 (Ill. App. 1997). Based on these facts, the court concluded: “Moreover, we find that
plaintiff has failed to allege facts supporting her conclusory allegation that defendants intended to inflict
severe emotional distress or that there existed a high probability that their conduct would cause severe
emotional distress.” Brackett, 689 N.E.2d at 409. Here, Xu adequately plead that the Plaintiffs knew the
allegations would cause him severe emotional distress because he plead that they made false allegations
against him for sexual assault. In modern society, accusations of sexual misconduct are taken very
seriously. The Court holds that the facts of this case are dissimilar to Brackett, where the CEO was fired for
an unspecified reason.


                                                       10
2014, which was before Plaintiffs made their allegations against him in 2018 and 2019.
(Plaintiffs’ Br. #26, p. 20); (Xu's Answer #21, p. 28).
         Here, Xu asserted that the false allegations by the three Plaintiffs caused him to
suffer a heart ailment. (Xu’s Answer #21, p. 104). The Court agrees that Xu’s claims
regarding his heart condition could be construed as inconsistent. However, at this stage
of the litigation, the Court must accept Xu’s assertions as true, even if that amounts to
construing the allegation as an exacerbation of his pre-existing heart condition. The Court
holds Xu sufficiently plead that he suffered severe emotional distress from Plaintiffs’
conduct.

   IV.      Conclusion
         For the reasons stated above, Plaintiffs’ Motion to Dismiss (#25) Xu’s four
counterclaims is DENIED.


         ENTERED this 6th day of May, 2020.




                                                          s/ ERIC I. LONG
                                             UNITED STATES MAGISTRATE JUDGE




                                              11
